Citation Nr: 1004343	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-10 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chorioretinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
following a November 2007 Board remand.  It was originally 
on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO declined to reopen the claims 
on appeal because new and material evidence had not been 
submitted.    

In that regard, in Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that 
the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 (West 
2002) establishes a legal duty for the Board to consider new 
and material issues regardless of the RO's actions.  The 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.  
As such, the Board must make its own determination as to 
whether new and material evidence has been presented to 
reopen the claims on appeal.


FINDINGS OF FACT

1.  By unappealed decision dated in July 2003, the Board 
denied the Veteran's claim of entitlement to service 
connection for bilateral defective vision and bilateral 
chorioretinitis.  

2.  Evidence submitted since the July 2003 decision is 
cumulative of that previously of record, does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of 
substantiating the claim.  





CONCLUSIONS OF LAW

1.  The RO's July 2003 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).  

2.  The Veteran has not submitted new and material evidence 
that warrants reopening his claim of entitlement to service 
connection for defective vision, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).   

3.  The Veteran has not submitted new and material evidence 
that warrants reopening his claim of entitlement to service 
connection for chorioretinitis, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

In November 2007, the Board remanded the issues on appeal 
for the RO to provide the Veteran with notice required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  A remand by the 
Board confers upon the Veteran, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  When remand orders are 
not complied with, the Board must ensure compliance.  
However, only substantial compliance, not strict compliance, 
is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Appeals Management Center (AMC) sent the Veteran Kent 
notice in December 2007.  The Board finds that this 
correspondence, which informed the Veteran of why his claims 
were previously denied and what the evidenced needed to show 
to reopen them, was in substantial compliance with the 
Board's November 2007 remand.

II. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or 
lay evidence necessary to substantiate the claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that these notice requirements apply to all five 
elements of a service connection claim, which include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VA law and regulations also indicate that part of notifying 
a claimant of what is needed to substantiate a claim 
includes notification as to what information and evidence VA 
will seek to provide and what evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(a)-(c).  VCAA notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In this case, the RO provided a notice letter to the Veteran 
in August 2003, which included the definition for new and 
material evidence, the criteria for establishing service 
connection, and information regarding the delegation of 
responsibility between VA and the Veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  While the 
letter did not include a description of what evidence would 
be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial, the AMC provided notice 
of this element in December 2007.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed about the evidence necessary to 
substantiate the elements of service connection that were 
found insufficient in the previous denial.  Although the RO 
did not provide fully compliant notice until after initial 
adjudication of the claim, it readjudicated the claim and 
issued a supplemental statement of the case in November 
2009.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).   

The RO provided notice regarding the assignment of 
disability ratings and effective dates, as required by 
Dingess/Hartman, in March 2006.  Again, the RO readjudicated 
the claim in November 2009, remedying any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006). 

The scope of VA's duty to assist will depend on the facts 
and circumstances of an individual case, but typically, the 
duty to assist requires VA to obtain relevant records from 
federal agencies, to make reasonable efforts to obtain 
relevant records not in the custody of federal agencies, and 
in certain circumstances, to provide a medical examination 
or obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.     

The RO has satisfied VA's duty to assist.  The claims file 
contains service treatment records and private medical 
records from several providers, including Provena Covenant 
Medical Center, Christie Clinic, Rural Health, and Dr. 
Lewis.  For claims to reopen finally adjudicated claims, VA 
must provide a medical examination or obtain a medical 
opinion only if new and material evidence has been 
presented.  38 C.F.R. § 3.159(c)(4)(iii).  For reasons 
discussed below, the Board finds that new and material 
evidence has not been submitted; accordingly, VA has no duty 
to provide a medical opinion.    

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist 
the Veteran in developing the facts pertinent to his claim.  

III. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New evidence means existing evidence 
not previously submitting to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means exisiting 
evidence that, by itself or when considered with previous 
evidence of record, relates to an "unestablished fact 
necessary to substantiate the claim."  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
"reasonable possibility of substantiating the claim."  Id.  
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
38 U.S.C.A. § 5108.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, 
but only after ensuring that the duty to assist the Veteran 
in developing the facts necessary for his claim has been 
satisfied.  Elkins v. West, 12 Vet. App. 209, 219 (1999).  

Service connection will be granted if it is shown that a 
Veteran has a disability resulting  from an injury or 
disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in 
active military service.  38 U.S.C.A. § 1131.    

Analysis

The evidence of record at the time of the July 2003 rating 
decision denying service connection for bilateral defective 
vision and bilateral chorioretinitis included statements by 
the Veteran and his representative, service treatment 
records, the report of a September 1981 VA examination, and 
private treatment records from Dr. Lewis, Rural Health, 
Christie Clinic, Dr. Feldman, and Dr. Kresca.  The Veteran's 
April 1964 entrance examination report shows that he 
responded in the affirmative to having past eye trouble and 
wearing glasses.  The VA examiner noted simple myopia.  The 
Veteran noted the same problems in the report of medical 
history prepared in conjunction with his August 1967 
separation examination.  However, the separation examiner 
noted normal visual acuity.  The Veteran's service treatment 
records are otherwise silent as to visual complaints.  

In a July 1993 statement, the Veteran contended that his 
visual disabilities were caused by exposure to chemicals, 
including Agent Orange, while serving in the Republic of 
Vietnam.  

In a May 1984 letter, Dr. Kresca stated that he saw the 
Veteran originally in May 1968, and his problems included 
retinopathy involving his left eye at that time.  An April 
1985 treatment note by Dr. Feldman shows that the physician 
first treated the Veteran for vision problems in 1969.  He 
stated that the Veteran's vision had not improved since that 
time.  Dr. Feldman diagnosed the Veteran with presumed 
histoplasma chorioretinitis, which had been present at the 
time of his first examination in 1969.  The doctor could not 
state with any certainty where the Veteran contracted the 
histopolasmosis or whether this was caused by water in 
Vietnam.  He went on to state that it is not known whether 
anything that happened to him when in Vietnam made him more 
susceptible to this disease when he came back or if the 
scars in the retina were due to histoplasmosis or another 
type of chorioretinitic disease.  Records from the Christie 
Clinic show that the Veteran was diagnosed with cystic 
degenerative and multifocal chroiditis.    

In the July 2003 rating deicsion, the RO denied the 
Veteran's service connection claims because the evidence of 
record did not show that the Veteran's defective vision or 
chorioretinitis were incurred in or aggravated by his 
military service or that the conditions were caused by 
exposure to Agent Orange.  The RO noted that it denied 
service connection for defective vision in its original 
January 1981 rating deicsion because it existed prior to 
service and did not permanently worsen beyond normal 
progression during service.  The RO noted that 
chorioretinitis was first noted at a time too remote from 
service to be considered related thereto.    

Evidence submitted after the July 2003 denial included 
statements by the Veteran and his representative and private 
treatment records from Provena Covenant Medical Center, 
Christie Clinic, Dr. Lewis, Rural Health, and Family Tree 
Chiropractic Center.  

The private treatment records are largely irrelevant to the 
Veteran's eye disabilities.  In a March 2004 letter, Dr. 
Lewis discussed the Veteran's diagnoses.  As the physician 
began treating the Veteran in the 1990's, she could not 
provided information regarding the onset of the 
disabilities.  In a December 2007 submission, the Veteran 
stated that Dr. Pittman found Agent Orange in his blood 
system.  However, the Veteran has not submitted a nexus 
statement from Dr. Pittman.  The Veteran's April 2004 
contentions regarding Agent Orange exposure mirror the 
arguments of record at the time of the RO's July 2003 
decision.  

After a thorough review of the evidence submitted after the 
previous denial in July 2003, the Board does not find any 
basis to reopen the Veteran's claims.  The evidence 
submitted since the last final denial is new in that 
portions of it were not of record at that time; however, it 
is not material.  The additionally submitted evidence only 
confirms what had already been established: that the Veteran 
has a bilateral eye disability which includes vision loss.  
None of the additionally submitted evidence relates to an 
unestablished fact necessary to substantiate the claim: 
namely, that an eye disability was shown in service or that 
the currently-diagnosed disability was in any way related to 
his service or to Agent Orange exposure therein.  38 C.F.R. 
§ 3.156.  Since the new evidence does not link the Veteran's 
eye disabilities to service, it is not material, and the 
claim must not be reopened.  


ORDER

New and material evidence having not been received, 
entitlement to service connection for defective vision is 
denied.  

New and material evidence having not been received, 
entitlement to service connection for chorioretinitis is 
denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


